third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 jcpark presp-119807-18 uilc date date to michael p corrado area_counsel philadelphia area large business international from deena devereux senior technician reviewer branch office of associate chief_counsel income_tax accounting subject whether an organization described in sec_501 is a political_party for purposes of sec_271 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 whether an organization described in sec_501 that makes expenditures in support of a candidate for elective_public_office is a political_party within the meaning of sec_271 if yes whether a taxpayer may claim a worthless_debt deduction under sec_166 for any debt owed by such sec_501 organization conclusion sec_1 a sec_501 organization that makes expenditures_for the purpose of influencing or attempting to influence the election of a candidate for elective_public_office is a political_party under sec_271 presp-119807-18 a taxpayer may not claim a worthless_debt deduction under sec_166 for any debt owed by such sec_501 organization facts an organization files a return of organization exempt from income_taxation form_990 for each of the taxable years year year and year as an organization described in sec_501 in year a taxpayer makes a loan to the organization in year the organization dissolves without any repayment of the loan on the taxpayer’s income_tax return for year taxpayer claims a worthless_debt deduction under sec_166 in the amount of the loan according to the taxpayer organization’s purpose was to advocate for improved public education on its form_990 for year the organization reports that it engaged in political campaign activity in connection with a certain candidate who was running for an elective_public_office specifically the organization states it spent funds to promote the election of the candidate law and analysis sec_166 allows a deduction for a debt which becomes worthless within the taxable_year sec_271 provides however that the deduction under sec_166 is not allowed for worthlessness of any debt that is owed by a political_party under sec_271 a political_party is defined as a a political_party b a national state or local committee of a political_party or c a committee association or organization which accepts contributions or makes expenditures_for the purpose of influencing or attempting to influence the election of presidential or vice-presidential electors or of any individual whose name is presented for election to any federal state or local elective_public_office whether or not such individual is elected under sec_271 the term contributions includes a gift subscription loan advance or deposit of money or anything of value under sec_271 the term expenditures includes a payment distribution loan advance deposit or gift of money or anything of value sec_1_271-1 further provides that an organization is not a political_party if it engages in activities related to an election campaign that are truly nonpartisan in nature presp-119807-18 for example a committee or group will not be treated as a political_party if it is organized merely to inform the electorate as to the identity and experience of all candidates involved to present on a nonpreferential basis the issues or views of the parties or candidates as described by the parties or candidates or to provide a forum in which the candidates are freely invited on a nonpreferential basis to discuss or debate the issues an organization’s qualification as an organization described in sec_501 is independent from the definition of a political_party for purposes of sec_271 sec_271 defines political_party without reference to any other internal_revenue_code section or regulation and without regard to tax status a committee association or organization whether it is taxable or tax-exempt that accepts contributions or makes expenditures_for the purpose of influencing or attempting to influence the election of a candidate for elective_public_office is a political_party under sec_271 sec_271 was enacted to close the loophole that allowed supporters of political parties to claim a bad_debt deduction for otherwise disallowed political contributions by disguising them as loans see cong rec an organization is a political_party under sec_271 if it accepts contributions or makes expenditures_for the purpose of influencing or attempting to influence the election of a candidate for elective_public_office based upon the facts reported on the organization’s form_990 the expenditures made by the organization were made for the purpose of influencing or attempting to influence the election of a candidate for elective_public_office and therefore the organization meets the definition of a political_party under sec_271 consequently the taxpayer may not claim a worthless_debt deduction under sec_166 for the debt owed by the organization this advice applies only under the facts and circumstances described herein pursuant to sec_6110 of the code this document may not be used or cited as precedent please call if you have any further questions
